DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there is a typo (should say "constraining") in step 5 of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim limitations are vague. The limitation “creating a first structural model of said region from seismic data with uncertainties and correlations” does not clearly define boundaries for the claim. It would not be clear to one of ordinary skill in the art as to what seismic data is specifically referring to, nor what the uncertainties and correlations are. Similarly, the term “volume” is too broad, and the term “constraining equation” is vague and not a conventional term in the art and does not show how or why these equations are used. Overall, the claim language is unclear as to what the applicant considers the novel invention.

Claims 2 – 31 are subsequently rejected due to their dependence on independent claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23, 30, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, Claim 1 recites:

defining said region in the earth's crust; 
creating a first structural model of said region from seismic data with uncertainties and correlations; 
creating a second structural model of said region from measurements in at least one wellbore with uncertainties and correlations; 
creating a third structural model of said region from measurements in a volume around said wellbore measured from the wellbore with uncertainties and correlations; 
defining constraining equations for said first, second and third structural models; and 
using said constraining equations, calculating likely positions of structures in said region, and likely uncertainties and correlations relating to said positions.
The claim limitations in the abstract idea have been highlighted in bold above.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The additional element in the preamble of “A method of calculating the likely positions of structures in a region of the earth's crust” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Additionally, the final step estimates the positions of likely structures, but does not use the results. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis).
Claim 1, therefore, is not patent eligible.
With regards to the dependent claims, claims 2-23, 30, and 31 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Strack et al. (US 20070255499 A1), hereinafter "Strack", in view of Nyrnes et al. (US 20130338986 A1), hereinafter "Nyrnes".

Regarding Claim 1, Strack teaches a method of calculating the likely positions of structures in a region of the earth's crust, said method comprising: 
defining said region in the earth's crust (Strack, Fig. 6 and [0053], Strack’s integrated interpretation method of Fig. 5 is extendible to any two or more sets of different types of geophysical data acquired from a similar volume of the Earth's subsurface; in the method of Fig. 6, the volume of Earth’s subsurface from which the geophysical data is acquired necessarily requires defining a region of the earth’s crust); 
creating a first structural model of said region from seismic data (Strack Fig. 6, seismic data 30A; note that Strack’s method of Fig. 6 applies the method of Fig. 5 in which a model is created from the data for purposes of the integrated interpretation, see Fig. 5, 32A) with uncertainties and correlations (Strack’s seismic data 30A is obtained through measurement and therefore inherently contains some degree of uncertainty; Strack’s seismic data 30A correlates, for example, with other types of geophysical data such as well log data, see, e.g., paragraph 57; it is these correlations that are utilized by Strack for creation of an earth model 56); 
creating a second structural model of said region from measurements in at least one wellbore (Strack, Fig. 6 and [0057], well log data 35A in the form of a first one of acoustic velocity, formation density, electrical conductivity, and neutron porosity, and clay mineral content; note that Fig. 6 applies the method of Fig. 5 in which a model is created from the data for purposes of the integrated interpretation) with uncertainties and correlations (Strack’s well log data 35A is obtained through measurement and therefore inherently contains some degree of uncertainty; Strack’s well log data 35A correlates, for example, with other types of geophysical data such as seismic data 30A, see, e.g., paragraph 57; it is these correlations that are utilized by Strack for creation of an earth model 56); 
creating a third structural model of said region from measurements in a volume around said wellbore measured from the wellbore (Strack, Fig. 6 and [0057], well log data 35A in the form of a second one of acoustic velocity, formation density, electrical conductivity, and neutron porosity, and clay mineral content; note that Fig. 6 applies the method of Fig. 5 in which a model is created from the data for purposes of the integrated interpretation) with uncertainties and correlations (Strack’s well log data 35A is obtained through measurement and therefore inherently contains some degree of uncertainty; Strack’s well log data 35A correlates, for example, with other types of geophysical data such as seismic data 30A, see, e.g., paragraph 57; it is these correlations that are utilized by Strack for creation of an earth model 56); 
defining constraining equations for said first, second and third structural models (Strack, e.g., Fig. 6 and [0053], integrated interpretations of multiple sets of different types of geophysical data are performed such that structural and/or compositional models of the Earth's subsurface can be used to constrain subsequent or coincident interpretations of other models; also [0057], well log data 35A may be used to further constrain the basement-constrained model 54 within the axial resolution limits of the well log data 35A; note that Strack’s method of Fig. 6 applies the method of Fig. 5; in this regard, see Fig. 5, constraints (e.g., different weightings) are applied in the event that models are not consistent; one of ordinary skill in the art would understand that Strack’s models/constraints are equation-based, as the models are created using, for example, suitable inversion techniques applied to the geophysical data, see, [0048]; also see [0051], the entire inversion process, starting at 34A, 34B may be iterated with constraint and results from 40A, 40B or 44A, 44B); and 
using said constraining equations, calculating likely positions of structures in said region, and likely correlations relating to said positions (Strack, Fig. 6 and [0057], a result of the further constrained integrated interpretation is a final Earth model 56 that includes spatial distribution of various Earth formation properties such as lithology, porosity, fluid saturation (and its converse hydrocarbon saturation), permeability and other properties; such spatial distribution of properties of the Earth's subsurface may be used to more precisely locate subsurface hydrocarbon reservoirs in parts of a survey area using only data acquired from the Earth's surface and/or seabed; Strack’s spatial distribution of various Earth formation properties such as lithology, porosity, fluid saturation, permeability and other properties are properties that correlate to the likely positions of subsurface hydrocarbon reservoirs).
Strack is not relied upon as explicitly disclosing using said constraining equations, calculating likely uncertainties relating to said positions. One of ordinary skill in the art would nonetheless appreciate that Strack’s various models obtained and refined using constraining equations are math/equation-based models that necessarily include some degree of uncertainty/error in view of the instrument-based measurements on which they are based. The use of quality control of sub-surface and wellbore positional data using statistical testing for quantifying the size of gross errors and (Nyrnes, [0016-0019]). All positional information about existing wells and the sub-surface model have to be quality controlled to verify the presence of gross errors and possible wrong model assumptions in order to ensure reliable results (Nyrnes, [0032]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Strack to use the models (which models use the constraining equations) to calculate likely uncertainties relating to said positions. In this way, as at least suggested by Nyrnes, reliable results can be obtained (Nyrnes, [0032]).

Regarding Claim 2, the combination of Strack in view of Nyrnes (as stated above), is not relied upon to explicitly further teach the method as claimed in claim 1, wherein said measurements in said volume around said wellbore comprise deep azimuthal resistivity measurements.
The Examiner nonetheless takes official notice of the fact that that taking deep azimuthal resistivity measurements was well-known and conventional in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains (see Fabris et al. (US 20050253589 A1) [0038]; and Goldberg et al. (US 20050199393 A1) [0058]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack in view of Nyrnes (as stated above) to explicitly incorporate taking deep azimuthal resistivity measurements in order to measure the resistivity of a deep underground area of interest.

Regarding Claim 4, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 1, wherein said measurements in said volume around said wellbore comprise in-well acoustic measurements (Strack [0058] Such measurements include, but are not limited to, interval acoustic velocity, formation electrical resistivity; density (either scattered gamma-gamma or differential gravity) and thermal neutron capture cross section.).

Regarding Claim 5, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 1, wherein said measurements in said volume around said wellbore comprise neutron density measurements (Strack [0058] Such measurements include, but are not limited to, interval acoustic velocity, formation electrical resistivity; density (either scattered gamma-gamma or differential gravity) and thermal neutron capture cross section.).

Regarding Claim 6, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 1, which comprises performing a seismic survey of a subsurface region overlapping said region (Strack [0024] obtaining seismic data over a survey area of the Earth's subsurface; [0048] Typically, seismic data and electromagnetic survey data will be acquired, as shown at 30A and 30B respectively, over an area intended to investigate a similar or substantially the same volume of the Earth's subsurface. Such area can be referred to as the survey area; Fig. 5 30A and 30B; Fig. 6 33A, 33B, and 33C).

Regarding Claim 7, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 6, which comprises identifying at least some of said structures in both said seismic survey and said measurements in said volume around said wellbore (Strack [0048] For each type of survey data both seismic and CSEM, an initial model of the Earth's subsurface may be made, at 32A and 32B, respectively, using suitable inversion techniques applicable to each of the seismic data and the t-CSEM survey data. A typical model of the Earth's subsurface will include the subsurface spatial distribution of Earth formations having various physical properties; Fig. 5 32A and 32B) and using said structures to define said constraining equations (Strack [0053] integrated interpretations of multiple sets of different types of geophysical data are performed such that structural and/or compositional models of the Earth's subsurface can be used to constrain subsequent or coincident interpretations of other models. Note the combination of Strack and Nyrnes (as stated above for claim 1) is relied upon for teaching the use of constraining equations).

Regarding Claim 8, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 6, which further comprises creating an acoustic velocity model for said subsurface region. (Strack [0057] Well log data 35A may include a record, with respect to depth in the Earth, of acoustic velocity, formation density, electrical conductivity, and neutron porosity, and clay mineral content, among other data; Fig. 6 35A Well Log Data).

Regarding Claim 9, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 8, wherein said acoustic velocity model is obtained by comparing seismic measurements with position measurements from drilled wells in said subsurface region (Strack [0048] For each type of survey data both seismic and CSEM, an initial model of the Earth's subsurface may be made, at 32A and 32B, respectively, using suitable inversion techniques applicable to each of the seismic data and the t-CSEM survey data. A typical model of the Earth's subsurface will include the subsurface spatial distribution of Earth formations having various physical properties. Characteristics of spatial distribution include, for example, depth in the Earth of the various formation layers, and the resulting layer thicknesses, densities and acoustic velocities (for the seismic data model) and electrical conductivities (for the t-CSEM data model) of the various formation layers. Secondary characteristics such as fractional volume of pore space (porosity) and fractional volume of such pore space filled with water (water saturation), rock mineral composition (lithology) and others may be modeled as well from the foregoing density, acoustic velocity and electrical conductivities.).

Regarding Claim 10, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 8, which further comprises combining seismic structural interpretations of said structures in the time domain with said acoustic velocity model, said measurements in said volume around said wellbore, and said measurements in said wellbore (Strack [0057] Any or all of the foregoing may be used as constraints for another integrated interpretation 31C. A result of the further constrained integrated interpretation is a final Earth model 56 that includes spatial distribution of various Earth formation properties such as lithology, porosity, fluid saturation (and its converse hydrocarbon saturation), permeability and other properties; Fig. 6 31C).

Regarding Claim 20, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 1, wherein said measurements in a volume around said wellbore are measurements of the earth's crust outside of said at least one wellbore (Strack [0057] the basement-constrained formation distribution model 54 may be further constrained and refined by including data acquired from any wellbores drilled through the Earth formations in the survey area. Such data may include, for example, well log data 35A; Fig. 5 35A Well log data).

Regarding Claim 21, the combination of Strack in view of Nyrnes (as stated above), further teaches the method as claimed in claim 1, wherein said constraining equations express how the coordinates of a point in one of said first, second or third structural models differ from the corresponding point in another of said first, second or third structural models (Strack, e.g., Fig. 6 and [0053], integrated interpretations of multiple sets of different types of geophysical data are performed such that structural and/or compositional models of the Earth's subsurface can be used to constrain subsequent or coincident interpretations of other models; also [0057], well log data 35A may be used to further constrain the basement-constrained model 54 within the axial resolution limits of the well log data 35A; note that Strack’s method of Fig. 6 applies the method of Fig. 5; in this regard, see Fig. 5, constraints (e.g., different weightings) are applied in the event that models are not consistent; one of ordinary skill in the art would understand that Strack’s models/constraints are equation-based, as the models are created using, for example, suitable inversion techniques applied to the geophysical data, see, [0048]; also see [0051], the entire inversion process, starting at 34A, 34B may be iterated with constraint and results from 40A, 40B or 44A, 44B).

Regarding Claim 22, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of performing a survey comprising: 
conducting a seismic survey to obtain seismic data (Strack [0024] obtaining seismic data over a survey area of the Earth's subsurface. Controlled source electromagnetic survey data are obtained over substantially the same survey area. Note that recorded data must contain uncertainties by default) with uncertainties and correlations (Strack’s seismic data 30A is obtained through measurement and therefore inherently contains some degree of uncertainty; Strack’s seismic data 30A correlates, for example, with other types of geophysical data such as well log data, see, e.g., paragraph 57; it is these correlations that are utilized by Strack for creation of an earth model 56); 
taking measurements in a wellbore (Strack [0041] a plurality of measurements are made at each sensor 20; Fig. 6 Well log data 35A) with uncertainties and correlations (Strack’s Well log data 35As obtained through measurement and therefore inherently contains some degree of uncertainty); 
taking measurements in a volume around said wellbore measured from the wellbore (Strack [0057] well log data are relatively limited in the spatial volume (surrounding the well bore) to which they pertain; Fig. 6 Well log data 35A) with uncertainties and correlations (Strack’s Well log data 35As obtained through measurement and therefore inherently contains some degree of uncertainty); and 
using said seismic data and measurements (Strack Fig. 6 30A Seismic), performing a method of calculating the likely positions of structures in a volume of the earth's crust as claimed in claim 1 (Strack Fig. 6; Note entirety of Fig. 6 shows an embodiment of a method of modeling the Earth’s structure and composition at a position of interest; also see [0033]).

Regarding Claim 23, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of performing a survey as claimed in claim 22, wherein said step of taking measurements in a volume around said wellbore includes using one or more measurement instruments located within said wellbore (Strack [0045-0048] Typically, seismic data and electromagnetic survey data will be acquired, as shown at 30A and 30B respectively, over an area intended to investigate a similar or substantially the same volume of the Earth's subsurface. Such area can be referred to as the survey area. Seismic data can be acquired using well known three-dimensional seismic acquisition techniques, including as explained above with reference to FIG. 2A; Fig. 5 30A and 30B; also see Figs 1-2A, [0046] which can be adapted to be conducted on land).

Regarding Claim 24, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of extracting hydrocarbons from a subsurface region of the earth, said method comprising: 
drilling a wellbore (Strack [0057] the basement-constrained formation distribution model 54 may be further constrained and refined by including data acquired from any wellbores drilled through the Earth formations in the survey area. Wellbore data may also include drilling lithology data 35C, such as correlations between composition of the formations and rate of drilling of the wellbore; Note that the wellbore must be drilled in order to carry out the disclosed method.); 
performing a survey as claimed in claim 22 (Strack [0024] obtaining seismic data over a survey area of the Earth's subsurface. Controlled source electromagnetic survey data are obtained over substantially the same survey area. Note that recorded data must contain uncertainties by default; also see Fig. 6 33A-33C); 
using the results of said survey to locate the presence of hydrocarbons in said subsurface region of the earth (Strack [0057] Such spatial distribution of properties of the Earth's subsurface may be used to more precisely locate subsurface hydrocarbon reservoirs in parts of a survey area using only data acquired from the Earth's surface and/or seabed; [0061] improve the chances of drilling a wellbore into a productive hydrocarbon reservoir.).
Strack does not explicitly teach extracting said hydrocarbons via said wellbore. However it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the application, to modify Strack to explicitly teach extracting located hydrocarbons within the wellbore, because Strack is locating hydrocarbon reservoirs (Strack [0057] Such spatial distribution of properties of the Earth's subsurface may be used to more precisely locate subsurface hydrocarbon reservoirs in parts of a survey area using only data acquired from the Earth's surface and/or seabed) and calculating the production history of the reservoir, which includes calculating fluid volumes extracted (Strack [0059] Production history matching includes determination of the volumes of fluids removed from or injected into the reservoir at reservoir pressure and temperature conditions; [0061] improve the chances of drilling a wellbore into a productive hydrocarbon reservoir. Note, the purpose of drilling into a productive hydrocarbon reservoir is to extract hydrocarbons.).

Regarding Claim 25, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of drilling a wellbore in a subsurface region of the earth, said method comprising: 
commencing drilling of a wellbore (Strack [0057] the basement-constrained formation distribution model 54 may be further constrained and refined by including data acquired from any wellbores drilled through the Earth formations in the survey area. Wellbore data may also include drilling lithology data 35C, such as correlations between composition of the formations and rate of drilling of the wellbore; Note that the wellbore must be drilled in order to carry out the disclosed method.); 
performing a survey as claimed in claim 22 (Strack [0024] obtaining seismic data over a survey area of the Earth's subsurface. Controlled source electromagnetic survey data are obtained over substantially the same survey area. Note that recorded data must contain uncertainties by default; also see Fig. 6 33A-33C); 
using the results of said survey to determine the desired position of the wellbore in said subsurface region of the earth (Strack [0057] Such spatial distribution of properties of the Earth's subsurface may be used to more precisely locate subsurface hydrocarbon reservoirs in parts of a survey area using only data acquired from the Earth's surface and/or seabed; [0061] improve the chances of drilling a wellbore into a productive hydrocarbon reservoir.); and 
continuing drilling of said wellbore in accordance with said desired position (Strack [0057] Such spatial distribution of properties of the Earth's subsurface may be used to more precisely locate subsurface hydrocarbon reservoirs in parts of a survey area using only data acquired from the Earth's surface and/or seabed. [0059] Production history matching includes determination of the volumes of fluids removed from or injected into the reservoir at reservoir pressure and temperature conditions; [0061] improve the chances of drilling a wellbore into a productive hydrocarbon reservoir. Note, the purpose of drilling into a productive hydrocarbon reservoir is to extract hydrocarbons.).

Regarding Claim 26, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of drilling a wellbore as claimed in claim 25, wherein said likely positions of structures in said region are updated in real time using new data collected during drilling (Strack [0057] Wellbore data may also include drilling lithology data 35C, such as correlations between composition of the formations and rate of drilling of the wellbore. Also see Fig. 6 35C; Note that drilling lithology data 35C can be used to further constrain the model 54 at step 31C to produce Earth model 56. Also see [0059] “the integrated interpretation at 31C may be matched to or constrained by production history information from the modeled subsurface reservoir”, therefore, the model can be update in “real-time” using recently acquired historical data.).

Regarding Claim 27, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of drilling a wellbore as claimed in claim 26, wherein said likely positions of structures in said region are updated by recursive estimation (Strack Fig. 6 the model 52 is updated using data from 30A and 30B at step 31B to produce updated model 54, which is then updated with data 35A-35D, to produce updated Earth model 56. This is analogous to recursive estimation).

Regarding Claim 28, the combination of Strack in view of Nyrnes (as stated above), further teaches the method of drilling a wellbore as claimed in claim 27, wherein contributions from new measurements to the prior positions of said structures are calculated using recursive estimation approaches (Strack Fig. 6 the model 52 is updated using data from 30A and 30B at step 31B to produce updated model 54, which is then updated with data 35A-35D, to produce updated Earth model 56. Note that the “contributions from new measurements” are the implied constraining equations from claim 1, used in the recursive estimation of claim 27).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Strack and Nyrnes (as stated above), in further view of Alberty (US 20100000729 A1), hereinafter "Alberty"

Regarding Claim 3, the combination of Strack in view of Nyrnes (as stated above), is not relied upon to further teach the method as claimed in claim 1, wherein said measurements in said volume around said wellbore comprise ahead of bit resistivity measurements.
Alberty teaches that said measurements in said volume around said wellbore comprise deep azimuthal resistivity measurements (Alberty [0021] the resistivity measurements obtained in the offset wells are generated from resistivity measurements ahead of the bit.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack in view of Nyrnes to use ahead of bit resistivity in the manner disclosed by Alberty, because that allows resistivity to be calculated prior to the bit actually penetrating the formation of interest, and there are a number of known methods to obtain ahead of bit measurements (Alberty [0021]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Strack and Nyrnes (as stated above), in further view of Nichols et al. (US 20110098996 A1), hereinafter "Nichols".

Regarding Claim 11, the combination of Strack in view of Nyrnes (as stated above), is not relied upon to further teach the method as claimed in claim 10, which further comprises using said combining step to estimate a depth model of said structures with a full covariance matrix in three spatial dimensions.
(Nichols [0015-0016] depth data & combining multiple sources of data) with a full covariance matrix in three spatial dimensions (Nichols [0030] covariance matrix is parameterized & the preconditioner corresponds to a 3D smoothing and/or steering operator with parameters defined from geologic and rock physics considerations).
It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack in view of Nyrnes to combine data and estimate a depth model of structures with a full covariance matrix in thee special dimensions in the manner disclosed by Nichols, because anisotropic models refer to properties of the structure of interest in different directions (Nichols [0013] & [0029 & 0031] velocity, .epsilon., and .delta).

Regarding Claim 12, the combination of Strack in view of Nyrnes and Nichols (as stated above), further teaches the method as claimed in claim 11, wherein: 
spatial points in said depth model are each represented by three variables in said covariance matrix (Nichols [0030] prior covariance matrix is parameterized); 
acoustic velocities in said acoustic velocity model are each represented by a variable in said covariance matrix (Nichols [0030] prior covariance matrix is parameterized); and 
said covariance matrix describes uncertainty between said variables and correlations between said variables (Nichols [0016-0017] quantified measure of uncertainty & uncertainty analysis).

Regarding Claim 13, the combination of Strack and Nyrnes and Nichols(as stated above), further teaches the method as claimed in claim 11, wherein interpreted points corresponding with said structures, and "well picks" from said measurements in said wellbore, and said measurements from outside said wellbore are tied through constraining equations to find the most likely positions and (Strack [0057] Any or all of the foregoing may be used as constraints for another integrated interpretation 31C. A result of the further constrained integrated interpretation is a final Earth model 56 that includes spatial distribution of various Earth formation properties such as lithology, porosity, fluid saturation (and its converse hydrocarbon saturation), permeability and other properties; Fig. 6 31C).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Strack and Nyrnes (as stated above), in further view of Bruun et al. (US 20100332139 A1), hereinafter "Bruun".

Regarding Claim 14, the combination of Strack and Nyrnes (as stated above), further teaches the method as claimed in claim 1, which further comprises: 
providing a seismic depth model (Strack Fig. 5 Steps 30A Acquire seismic data and 32A Generate initial model; also see [0048] Characteristics of spatial distribution include, for example, depth in the Earth of the various formation layers); and 
representing the statistical properties of each spatial point in said depth model by elements of a covariance matrix (Bruun [0069] A covariance matrix describing the uncertainty and the correlations (dependency) of all data, (velocities, spatial seismic positions and well markers), is present).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack in view of Nyrnes to incorporate using a covariance matrix in the manner disclosed by Bruun, because a covariance matrix shows the uncertainty and correlations between its elements (Bruun [0069] a covariance matrix describing the uncertainty and the correlations (dependency) of all data, (velocities, spatial seismic positions and well markers), is present).

Regarding Claim 15, the combination of Strack in view of Nyrnes and Bruun(as stated above), further teaches the method as claimed in claim 14, which further comprises: 
expressing by means of covariance components in a joint covariance matrix statistical dependencies (Bruun [0069] a covariance matrix describing the uncertainty and the correlations (dependency) of all data, (velocities, spatial seismic positions and well markers), is present. Note that multiple variables/data is a joint data set) between at least the following: 
coordinates of at least one well pick (Bruun [0069] spatial seismic positions and well markers); 
coordinates of at least one seismic point (Bruun [0069] spatial seismic positions and well markers); and 
coordinates of at least one point measured in said volume around said wellbore (Bruun [0069] spatial seismic positions and well markers).
Bruun teaches expressing by means of covariance components in a joint covariance matrix statistical dependencies between at least the following: 
coordinates of at least one well pick; 
coordinates of at least one seismic point; and 
coordinates of at least one point measured in said volume around said wellbore.


Regarding Claim 16, the combination of Strack in view of Nyrnes and Bruun (as stated above), further teaches the method as claimed in claim 14, wherein said depth model is obtained by combining an acoustic velocity model with seismic data interpreted in the time domain (Strack [0037] a time-indexed recording of electric and/or magnetic fields detected by the various sensors 20 is recorded; Fig. 6 Step 31B combines Seismic Data 30A (seismic data) with T-CSEM 30B (EM data e.g. acoustic velocity data) to constrain the 52, resulting in model 54; Note that Well log data 35 and t-CSEM data may be recorded with respect to depth ([0056] and [0048] respectively)).

Regarding Claim 17, the combination of Strack in view of Nyrnes and Bruun (as stated above), further teaches the method as claimed in claim 14, which further comprises updating said depth model and said covariance matrix (Bruun [0069] A covariance matrix describing the uncertainty and the correlations (dependency) of all data, (velocities, spatial seismic positions and well markers), is present) with interpreted structural information from said measurements in said volume around said wellbore (Strack Fig. 6 31C further constrains the model 54 further using the data 35A-35D, resulting in Earth model 56).

Regarding Claim 18, the combination of Strack in view of Nyrnes and Bruun (as stated above), further teaches the method as claimed in claim 14, wherein said spatial points are obtained from said first, second and third structural models (Strack Fig. 6. Models: Basement Distribution 52, Integrated interpretation constrained by basement 54, and Earth model 56, are all property and spatial distributions of the survey area of interest; see also [0024] & [0055] A result of the integrated interpretation of the basement surveys 33A, 33B, and 33C is a model of the spatial distribution of the Earth's basement formations in the survey area).

Regarding Claim 19, the combination of Strack in view of Nyrnes and Bruun (as stated above), further teaches the method as claimed in claim 14, which further comprises: creating a resistivity model of the resistivity in said region of the earth's crust (Strack [0024] An initial model of the Earth's subsurface for each of the seismic data and the electromagnetic data is generated; [0058] Such measurements include, but are not limited to, interval acoustic velocity, formation electrical resistivity; Fig. 5 Acquire t-CSEM data 30B; Note that obtaining/using data is analogous to modeling); and using said depth model to adjust said resistivity model (Strack [0024] Each model is optimized on at least one model parameter. Consistency is determined between the models; and the at least one model parameter is adjusted and the optimizing and determining consistency are repeated until the models are consistent; Fig. 5 Data represented by initial models, 32A (seismic/depth) and 32B (EM/resistivity), are used to adjust/constrain each other).

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Strack and Nyrnes (as stated above), in further view of Sarma et al. (US 20130338983 A1), hereinafter "Sarma".
Regarding Claim 29, the combination of Strack and Nyrnes (as stated above), is not relied upon to further teach the method of drilling a wellbore as claimed in claim 28, wherein contributions from new measurements to the prior positions of said structures are calculated using Kalman filtering.
Sarma further teaches the method of drilling a wellbore as claimed in claim 28, wherein contributions from new measurements to the prior positions of said structures are calculated using Kalman filtering (Sarma [0004] the ensemble of reservoir models is updated using a subspace ensemble Kalman filter).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack and Nyrnes (as stated above) with Sarma to use Kalman filtering to calculate contributions from new measurements because the ensemble Kalman filter (EnKF) has recently received significant attention as a robust and efficient tool for data assimilation (Sarma [0003]).

Regarding Claim 30, the combination of Strack and Nyrnes (as stated above), is not relied upon to teach the non-transitory computer readable medium carrying instructions for performing the method of claim 1.
Under broadest reasonable interpretation (BRI), the scope of the claim can be interpreted as a text document with written instructions on a non-transitory computer readable medium, such as a thumb drive (see MPEP 2111.05.III). The computer-readable medium merely serves as a support for information or data, no functional relationship exists, and for this reason the language “carrying instructions for performing the method of claim 1” does not carry patentable weight. Additionally, the Examiner takes official notice that non-transitory computer readable medium carrying instructions is conventional in the art (see Sarma et al. (US 20130338983 A1) [0087-0090]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack and Nyrnes (as stated above) to incorporate using a non-transitory computer readable medium to carry the method instructions, because “Software implementations of the above described methods may be coded in different languages for application in a variety of computing platforms and environments”.

Regarding Claim 31, the combination of Strack and Nyrnes (as stated above), is not relied upon to teach a computer programmed to carry out the method of claim 1.
However, the Examiner takes official notice that computer implementation is well known in the art (see Sarma et al. (US 20130338983 A1) [0087-0090]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Strack and Nyrnes (as stated above) to incorporate using a computer to carry out the method described, because a computer implementation is well known in the art of surveying and drilling.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorek et al. (US 20070236222 A1) discloses a Method and Apparatus for Determining Formation Resistivity Ahead of the Bit and Azimuthal at the Bit.
Blanchard et al. (US 20160116637 A1) discloses a Method of Constraining Seismic Inversion.
Bruce et al. (WO 2007018858 A2) discloses Well Modeling Associated with Extraction of Hydrocarbons from Subsurface Formations.
Main et al. (US 20090125288 A1) discloses Hydrocarbon Recovery from a Hydrocarbon Reservoir.
Branets et al. (US 20120215513 A1) discloses a Method and Apparatus for Reservoir Modeling and Simulation.
Grandi et al. (US 20130289960 A1) discloses a Process for Characterising the Evolution of an Oil or Gas Reservior over Time.
Milne et al. (WO 2015173592 A1) discloses a Method and System for Downhole Object Location and Orientation Determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	02/25/2021

/ALESSANDRO V AMARI/               Supervisory Patent Examiner, Art Unit 2863